Citation Nr: 9913266	
Decision Date: 05/14/99    Archive Date: 05/21/99

DOCKET NO.  98-09 490	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to an increased (compensable) rating for 
impotence.  



REPRESENTATION

Appellant represented by:  Alabama Department of Veterans 
Affairs



ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel



INTRODUCTION

The veteran served on active duty from July 1955 to August 
1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  Impotence is manifested by a slight deformity of the 
penis, with loss of erectile power.  


CONCLUSION OF LAW

The criteria for a 20 percent rating for impotence have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
including §§ 4.7, 4.20 and Code 7522 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A March 1998 rating decision granted service connection for 
impotence and rated the disability at 0 percent or 
noncompensable.  The veteran appealed.  He has presented a 
well grounded claim for increased disability evaluation for 
his service-connected disabilities within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  When a claimant is 
awarded service connection for a disability and subsequently 
appeals the RO's initial assignment of a rating for that 
disability the claim continues to be well grounded as long as 
the rating schedule provides for a higher rating and the 
claim remains open.  See Shipwash v. Brown, 8 Vet. App. 218 
(1995).    

The Board has considered the issues raised by the United 
States Court of Appeals for Veterans Claims (Court) in 
Fenderson v. West, No. 96-947 (U.S. Vet. App. Jan. 20, 1999).  
The Board has continued the issue as entitlement to an 
increased evaluation.  The appellant is not prejudiced by 
this naming of the issue.  The Board has not dismissed any of 
the issues and the law and regulations governing the 
evaluation of disabilities is the same regardless of how the 
issue has been phrased.  It also appears that the Court has 
not provided a substitute name for the issue.  In reaching 
the determinations, the Board has considered whether staged 
ratings should be assigned.  We conclude that the conditions 
addressed have not significantly changed and uniform ratings 
are appropriate in this case. 

All relevant facts have been properly developed.  VA has 
completed its duty to assist the veteran in the development 
of his increased rating claim.  See 38 U.S.C.A. § 5107(a).  
The veteran has not reported that any other pertinent 
evidence might be available.  See Epps v. Brown, 9 Vet. App. 
341, 344 (1996).  

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1998).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (1998).  

There is no loss of half of the penis, ratable under Code 
7520 or of the glans of the penis ratable under Code 7521.  
The most closely analogous rating criteria is Code 7522, 
which provides that deformity of the penis, with loss of 
erectile power, will be rated as 20 percent disabling.  
38 C.F.R. Part 4, Code 7522 (1998).  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (1998).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  

Historical review in accordance with 38 C.F.R. §§ 4.1, 4.2 
(1998) discloses that the veteran's right testicle was 
removed during service.  On the October 1979 VA examination, 
the right testicle was noted to be absent.  The left testicle 
was present and had no abnormality.  A March 1980 rating 
decision granted service connection for the surgical absence 
of the right testicle, rated as 10 percent disabling under 
38 C.F.R. Part 4, Code 7524.  Special monthly compensation 
for loss of use of a creative organ was also granted.  

In July 1997, L. Keith Lloyd, M.D., performed surgery with 
insertion of an inflatable penile prosthesis and excision of 
Peyronie's plaques.  When the veteran was seen for follow up 
in August 1997, Dr. Lloyd reported that the veteran was over 
his post operative soreness.  The genital area was well 
healed.  The penile prosthesis was in place and functioned 
nicely.  He was instructed in inflation/deflation technique.  
He could resume intercourse.  He complained of lack of 
feeling for sexual activity.  It was noted that he had a low 
testosterone and testosterone replacement was recommended.  

The report of the February 1998 VA genitourinary examination 
reviewed a history of right testicle disorder and removal and 
of Peyronie's disease.  The veteran told of the surgery and 
implant 2 years earlier.  He said it caused an erection but 
there was no ejaculation or climax.  He did not enjoy sex.  
The only enjoyment was that it satisfied his wife.  He was 
quoted, "I still have to squat to urinate because I can't 
control the stream.  I have no trouble with the flow 
though."  He reported that vaginal penetration was possible 
and ejaculation was not possible.  He was not able to have a 
climax.  On examination, the penis appeared normal.  There 
was a very slight curvature to the left, but that was within 
normal limits.  The right testicle was surgically absent.  
The epididymis was "okay."  The spermatic cord was not 
remarkable.  There was loss of erectile power.  The 
prosthesis was in place.  The left testicle was normal and 
the right testicle was absent.  The diagnosis was surgical 
loss of right testicle with resultant impotence and resultant 
penile pump implantation.  The doctor commented that the 
Peyronie's disease was of little if any consequence in the 
veteran.  

A March 1998 rating decision granted service connection for 
impotence as directly due to the absence of the right 
testicle.  The disability was rated at 0 percent.  

The notice of disagreement did not explain the basis for the 
veteran's disagreement.  In his appeal, the veteran wrote 
that while the implant works, it does not correct the 
impotence or quality of life what so ever.  He reported that 
the discomfort of the implant generated total impotence as 
the original condition.  

The Rating Schedule does not specifically provide criteria 
for evaluating impotence, so the disability is rated by 
analogy.  38 C.F.R. § 4.20 (1998).  Diagnostic Code 7522, 
concerning penile deformity, utilizes erectile power as a 
criterion for evaluating the disability.  The Board finds 
that, because of the identical anatomical location and the 
function affected, Code 7522 is most appropriate to evaluate 
the veteran's impotence-as analogous to penile deformity.  
Further, because of the analogous nature of rating the 
disability under Code 7522, to the extent possible, only 
rating criteria that are pertinent to the disability in 
question should be used.  In this case, the Board is 
unwilling to state that insertion of a prosthesis does not 
result in some deformity, no matter how slight.  Therefore, 
rating by analogy, this criteria provides a 20 percent rating 
if there is loss of erectile power.  If that requirement is 
not met, a 0 percent rating must be assigned.  38 C.F.R. 
§ 4.31 (1998).  

The question here then becomes whether the veteran has a loss 
of erectile power within the meaning of the rating criteria 
or whether it has been restored by the implant.  

On the February 1998 examination, the VA physician expressed 
his professional opinion that, "There is loss of erectile 
power."  

When the rating code considers the effect of a prosthetic 
device, it does so clearly.  For example, there are specific 
ratings for joint prostheses.  38 C.F.R. § 4.71a, Codes 5051- 
5056 (1998).  It is noteworthy that the joint prostheses have 
minimum ratings.  The lowest minimum rating for a joint 
prosthesis is 20 percent which is more than the minimum 
compensable rating for the joints involved.  This would 
appear to acknowledge that a prosthesis does not fully 
restore function.  Other ratings vary with the use of a 
prosthesis.  The rating for amputations varies depending on 
whether a prosthesis can be used.  38 C.F.R. § 4.71a, Codes 
5164, 5165 (1998).  The rating for flat foot is, in part, 
based on the effect of orthotics.  The rating for visual 
acuity is based on the best vision after correction by 
glasses.  38 C.F.R. § 4.75 (1998).  On the other hand, there 
is no mention of the effect of a brace or other device in 
rating paralysis of a peripheral nerve.  38 C.F.R. § 4.124a 
(1998).  Under those criteria, foot drop is a manifestation 
considered in the rating and the use of a foot brace to 
alleviate the foot drop does not reduce the rating.  
Similarly, the effects of a knee brace would not be 
considered in determining the extent of instability under 
38 C.F.R. Part 4, Code 5257 (1998).  

Another factor to consider is the origin of the rating 
criteria.  A deformity of the penis with loss of erectile 
power was rated as 20 percent disabling under Code 1897 of 
the 1933 rating schedule and has continued unchanged though 
the many revisions of the rating code.  This rating pre-dates 
the invention of penile prostheses and clearly did not 
contemplate their use.  

The Board is somewhat perplexed, bothered and bewildered that 
the recent revision of the genitourinary rating criteria 
failed to provide guidance for rating this increasing common 
procedure.  The Board finds that the rating criteria do not 
provide any basis to consider the effects of the penile 
prosthesis on the veteran's impotence.  

The evidence establishes that the veteran has lost his 
natural, organic erectile power.  Giving the veteran the 
benefit of the doubt, his impairment approximates a 20 
percent rating by analogy to Code 7522.  38 U.S.C.A. 
§ 5107(b) (West 1991); 38 C.F.R. § 4.7 (1998).  

As noted above, the veteran has a separate rating for the 
loss of the right testicle and is already receiving special 
monthly compensation based on loss of use of a creative 
organ.  

There is no evidence that the surgical scars are tender and 
painful or that there is any other basis for an additional 
rating for the service-connected genitourinary disorders.  

The May 1998 statement of the case indicates that the RO 
expressly considered referral of the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (1998).  This regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  The governing criteria for such an award is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
inference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).


ORDER

A 20 percent rating for impotence is granted, subject to the 
law and regulations governing the payment of monetary awards.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

